Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding *1002thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, as follows: Whether the Building Zoning Resolution, adopted May 25, 1916, and amendments thereto are, on this record, confiscatory, arbitrary and unreasonable as to plaintiff’s property in derogation of the Fourteenth Amendment. The Court of Appeals held that there was no denial of any constitutional right of plaintiff. [See 308 N. Y. 830.]